Citation Nr: 1528381	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  02-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 

(The issue of entitlement to a right hand disability with arthritis, including as secondary to the service-connected disability of the cervical spine, is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Sandra B. Wick Mulvany, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  He also served in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a decision in February 2006, the Board denied the TDIU claim.  In December 2007, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further development.  The Board has remanded the case on several occasions, most recently in April 2014.

In April 2014, the Board noted that the Veteran had appointed a new attorney to represent him.  The Board remanded the claim to schedule the Veteran for a new hearing.  However, in an April 2014 statement, the Veteran dismissed the new attorney as his representative in his "VA appeal pending."  The Veteran is represented by the attorney noted above on the title page on the issue of entitlement to a TDIU.  In a June 2014 statement, the Veteran's representative on the issue of entitlement to a TDIU withdrew the pending request for a hearing.  

In February 2003 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO), and in November 2003 he testified at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted that hearing has since left the Board.  The Veteran was offered the opportunity for a new hearing, but in March 2015 correspondence, the Veteran waived his right to an additional hearing.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

The Board notes that the Veteran's VA Form 21-22a, appointment of individual as claimant's representative, reflects representation by the attorney noted above on the issue of entitlement to a TDIU only.  Therefore, the Board is issuing separate decisions.  See BVA Directive 8430, § 14(c)(11) (where an appellant has different representatives on different issues, separate decisions will be issued on the matters addressed by each representative).


FINDING OF FACT

The evidence of record indicates the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (2007).


Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) . 

The Veteran is service-connected for headaches, rated as 50 percent disabling; residuals, old, healed fracture, par interarticularis, C-6, left, secondary to subluxation C-6 and 7 with arthritic changes, rated as 30 percent disabling; and dysthymia, rated as 30 percent disabling.  The Veteran has had a combined rating of 80 percent since May 15, 2001.  He therefore meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) . 

For the reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Veteran completed four years of college.  He last worked as postmaster in 2000.  He testified in November 2003 that his responsibilities were mostly managerial.  See Hearing Transcript (Tr.) at 12.  He asserted that his service-connected cervical spine disabilities prevented him from using a pencil and writing for protracted periods.  Id.  He acknowledged that he was a partner in a trucking business with his brother, but he said he was essentially a figurehead for the business and derived no pecuniary benefits.  See Tr. at 8.

In a December 2001 private opinion, J.D., M.D. opined that the Veteran had progressive neck pian with cervical disc disease over the past year with any standing or prolonged use of arms or back in general which exacerbates pain requiring traction, muscle relaxers, nonsteroidals and inflammatory agents.  Dr. J.G.D. opined that "I do not think he has been able to work because of this and I do not think this will improve in the near future."

In an April 2002 opinion, a VA examiner corrected a February 2001 opinion, stating that "it is the opinion of the examiner that, secondary to the Veteran's chronic pain with his neck and associated headache with his overlying depression, he would be unable to maintain his present job as a postmaster, and be unable to do effective work."  The examiner further stated that "After reviewing both the claims file as well as both examinations referred to above, it is my opinion that, due to the Veteran's service connection cervical spine condition and headaches resulting in heavy narcotic use as well as severe depression, the Veteran would be unemployable."

In a May 2007 administrative decision, the Social Security Administration (SSA) found that the Veteran was disabled within the meaning of the Social Security Act since July 2001.  The Veteran was noted to have arthritis, lumbosacral disc syndrome, cervical disc syndrome, and brekial plexus.  

The Veteran was afforded a VA mental examination in October 2011.  The VA examiner found that the Veteran had major depressive disorder, in remission.  The examiner indicated that, "A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."

A March 2013 VA examination report reflects that the Veteran reported he had neck pain that would radiate to the base of his skull.  He stated that he had stopped driving due to his inability to turn his neck properly to see into blind spots.  On examination, the Veteran's neck had forward flexion of 35 degrees with objective evidence of painful motion beginning at 0 degrees.  The examiner found the Veteran's cervical spine had less movement than normal, weakened movement, incoordination, and pain on movement.  The VA examiner found the Veteran's cervical spine condition impacted his ability to work.  The examiner stated that:

In regards to employability, the Veteran['s] significant neck pain and decreased [range of motion] would make employment, that he has been trained for, and has worked in the past, an impossibility.  He is unable to turn his head properly to view to the side or rear of his position unless he takes time to swivel his whole body.  Lifting, pushing, and pulling any weights greater than 10-20 pounds would also cause significant discomfort to the neck and [right] arm.  Sedentary work would cause significant discomfort as well, due to holding the head in any one position for anytime over 5 minutes.

A March 2013 VA examination of the Veteran's headaches indicates that his headache disorder is manifested by "10-12 prostrating headaches per month which are 1 day in duration.  There has been no significant or sustained improvement with treatment.  No emergency room visits for headaches in the past 6 months and no missed days of work due to headaches (is not employed at this time)."

In an April 2013 opinion, a VA physician found that:

Based on the review of the evidence in the [claims] file and notes in CPRS, he is not precluded from securing and maintaining substantially gainful employment due to the combination of his [service-connected] headaches, fracture of the pars interarticularis C6, and dysthymia.  He would be precluded by his cervical degenerative disc disease from heavy manual labor, but not light physical and sedentary work.  It is less likely as not that the combination of his [service-connected] headaches, fracture of the pars and dysthymia would render him unable to secure and following substantially gainful employment based on the evidence of record in the [claims] file.  

The Board finds that the April 2013 opinion is inadequate.  In the rationale, the VA examiner stated that "His headache examination did not note any findings that precluded securing and maintaining substantially gainful employment . His [service-connected] fracture of the pars interarticularis does not preclude employment.  He has other conditions of his cervical spine including degenerative spine and disc disease."  The VA examiner did not provide a rationale for her statements that the examinations did not support a finding that the Veteran was precluded from securing and maintaining substantially gainful employment.  As noted above, the headaches exam indicates the Veteran had 10 to 12 prostrating headaches per month lasting one day.  The Veteran's service-connected cervical spine disability includes "residuals of a fracture of the pars interarticularis, C6, with arthritic changes."  It appears the VA examiner only considered the residuals of a fracture and not the manifestations of the arthritic changes of the cervical spine.  As the Board finds that the April 2013 opinion is inadequate, it has no probative value.

The Board finds that the overall evidence supports a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The December 2001 private opinion indicates the Veteran was unable to work due to his cervical spine disability.  The April 2002 examiner opined that the Veteran's cervical spine condition, headaches, and depression rendered the Veteran unemployable.  The Veteran's dysthymic disorder is now service-connected.  The Veteran is receiving SSA disability benefits due to disabilities, including his service-connected disabilities.  Significantly, the March 2013 VA examiner found the Veteran's neck pain and decreased range of motion would make the employment that he had been trained for and had worked in the past an impossibility.  The examiner noted that the Veteran could not do physical work and that sedentary work would cause significant discomfort as well.  As discussed above, the April 2013 opinion is not probative.  Giving the Veteran the benefit of the doubt, the evidence supports a finding that he is precluded from substantially gainful employment due to his service-connected disabilities.  As the Veteran meets the schedular criteria for TDIU and is unemployable, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


